Case 1:20-cv-23585-KMW Document 20 Entered on FLSD Docket 02/02/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-23585-CIV-WILLIAMS

  SEIDA MARTINEZ,

           Plaintiff,

  vs.

  CELEBRITY CRUISES INC., et al.,

           Defendants.
                                      /

                                            ORDER

           THIS MATTER is before the Court on Magistrate Judge Torres’ Report &

  Recommendation. (DE 18). The Report recommends that the Court deny Defendant

  Celebrity Cruises, Inc.’s motion to dismiss. No objections to the Report were filed.

  Accordingly, after a careful review of the Report, the record, and applicable case law, it

  is ORDERED AND ADJUDGED as follows:

        1. The Report (DE 18) is AFFIRMED AND ADOPTED.

        2. Defendant’s motion to dismiss (DE 8) is DENIED.

        3. Defendant shall file an answer to Plaintiff’s complaint on or before February 22,

           2021.

           DONE AND ORDERED in Chambers in Miami, Florida, this 1st day of February,

  2021.
